Dismissed and Memorandum Opinion filed August 21, 2003








Dismissed and Memorandum Opinion filed August 21,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00252 -CR
____________
 
ANTHONY DESHVIN WORD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal Court at Law No. 
1
 Harris County,
Texas
Trial Court Cause No. 
1137403
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a conviction for possession of a
controlled substance.
On August 11, 2003, appellant filed a motion to withdraw his
notice of appeal because appellant no longer desires to prosecute the
appeal.  The motion includes a request
for dismissal of the appeal, signed by appellant.  See Tex.
R. App. P. 42.2.  Appellant
further requests that mandate issue immediately. No opinion has been issued in
this case.  The motion is granted.




Accordingly, the appeal is ordered dismissed, and mandate is
ordered issued immediately.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 21, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Tex. R. App. P. 47.2(b).